Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 26, 2018

                                       No. 04-18-00396-CV

                            TEXAS ARMORING CORPORATION,
                                      Appellant

                                                  v.

                                        Tinyan OKUNBO,
                                            Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18380
                         Honorable Michael E. Mery, Judge Presiding


                                          ORDER

        The court reporter responsible for filing the portion of the reporter’s record relating to the
May 1, 2018 hearing on the motion for new trial, Angeliz Rivera, filed a letter informing the
court that the reporter’s record has not been filed because appellant has failed to pay or make
arrangements to pay the fee for preparing the reporter’s record.

           We, therefore, ORDER appellant to provide written proof to this court within ten days
of the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).




                                                       _________________________________
                                                       Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court